 



EXHIBIT 10.1

[EXECUTION COPY]

AMENDMENT AND WAIVER NO. 3 TO THE
CREDIT AGREEMENT AND AMENDMENT
NO. 1 TO THE DMFC GUARANTY

Dated as of January 30, 2004

          AMENDMENT AND WAIVER NO. 3 TO THE CREDIT AGREEMENT among DEL MONTE
CORPORATION, a Delaware corporation (the “Company”), the Lenders party thereto,
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Agent”),
Collateral Agent, Swingline Lender and Issuing Lender, JPMORGAN CHASE BANK, as
Syndication Agent, HARRIS TRUST AND SAVINGS BANK, MORGAN STANLEY & CO.
INCORPORATED and UBS WARBURG LLC, as Co-Documentation Agents, BANC OF AMERICA
SECURITIES LLC and J.P. MORGAN SECURITIES INC., as Joint Bookrunners and Joint
Lead Arrangers, COBANK, ACB, GREENSTONE CAPITAL, FLEET NATIONAL BANK, FORTIS
CAPITAL CORP, SUNTRUST BANK and UNITED OVERSEAS BANK LTD., NEW YORK AGENCY, as
Managing Agents, THE BANK OF NEW YORK, CAPITAL FUNDING, UNIT OF GENERAL ELECTRIC
CAPITAL CORPORATION and UNION BANK OF CALIFORNIA, as Co-Agents, and BANC OF
AMERICA SECURITIES LLC, J.P. MORGAN SECURITIES INC., MORGAN STANLEY & CO.
INCORPORATED and UBS WARBURG LLC, as Arrangers and AMENDMENT NO. 1 TO THE
GUARANTY by DEL MONTE FOODS COMPANY (“DMFC”) in favor of the Secured Parties (as
defined in the Credit Agreement referred to below) (this “Amendment”).

          PRELIMINARY STATEMENTS:

          (1) The Company, the Lenders and the Agents have entered into a Credit
Agreement dated as of December 20, 2002, and letter amendments and waivers with
respect thereto dated as of March 19, 2003 and April 23, 2003 (such Credit
Agreement, as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

          (2) DMFC has entered into a Guaranty, dated as of December 20, 2002,
in favor of the Secured Parties.

          (3) The Company, DMFC and the Lenders have agreed to further amend the
Credit Agreement and the DMFC Guaranty and the Lenders have agreed to waive
certain provisions of the Credit Agreement as hereinafter set forth.

          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 5 of this Amendment, hereby amended as
follows:

          (a) Schedule I to the Credit Agreement is deleted in its entirety and
replaced with Schedule I to this Amendment.



--------------------------------------------------------------------------------



 



2

          (b) The definition of “Applicable Percentage” in Section 1.1 of the
Credit Agreement is amended in full to read as follows:

          “ “Applicable Percentage” means the following percentages per annum,
based upon Total Debt Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.2(b):

                      Applicable   Applicable     Percentage for   Percentage
for     Commercial Letter   Standby Letters of Total Debt Ratio   of Credit  
Credit

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

>3.50:1.00
    2.00 %     2.50 %
£3.50:1 but > 3.00:1.00
    1.75 %     2.25 %
£3.00:1.00 but >2.5:1.00
    1.25 %     1.75 %
£2.50:1.00
    1.00 %     1.50 %

The “Applicable Percentage” shall be adjusted, to the extent applicable, not
later than 45 days (or, in the case of the last fiscal quarter of any year, not
later than 90 days) after the end of each fiscal quarter based on the Total Debt
Ratio as of the last day of such fiscal quarter; provided that (i) any such
adjustment shall be effective only upon the earlier of (A) delivery of a
certificate signed by a Responsible Officer calculating the Total Debt Ratio and
(B) delivery of the financial statements required by Section 7.1(a) or 7.1(b),
as applicable, with respect to such fiscal quarter, and the related Compliance
Certificate; (ii) if any adjustment becomes effective pursuant to the preceding
clause (i)(A), the Total Debt Ratio shall be recalculated upon the first
delivery of financial statements pursuant to Section 7.1(a) or 7.1(b) after the
delivery of the officer’s certificate referred to in such clause, and if such
recalculation indicates that the Total Debt Ratio on the last day of such fiscal
quarter was different from that reported in such officer’s certificate, (I) the
“Applicable Percentage” shall be readjusted based on the recalculated Total Debt
Ratio and (II) if the recalculated Total Debt Ratio is higher than that reported
on the officer’s certificate and results in a higher Applicable Percentage, the
Company shall immediately pay an amount equal to the additional letter of credit
fees that would have accrued thereto if the adjustment based on such officer’s
certificate had not occurred, which amounts shall be paid (y) immediately, to
the extent that any date of payment of such letter of credit fees to which such
amounts related have occurred and (z) otherwise, on the dates scheduled for
payment of letter of credit fees to which such amounts relate, and (III) if the
Company fails to deliver the financial statements required by Section 7.1(a) or
7.1(b), as applicable, and the related Compliance Certificate required by
Section 7.2(b) by the 45th day (or, if applicable, the 90th day) after any
fiscal quarter, the highest fee rates set forth above shall apply until such
financial statements and Compliance Certificate are delivered.”

     (c) The definition of “Applicable Rate” in Section 1.1 of the Credit
Agreement is amended in full to read as follows:

          “ “Applicable Rate” means (a) with respect to Eurodollar Rate Term B
Loans, 2.25% per annum, (b) with respect to Base Rate Term B Loans, 1.25% per
annum



--------------------------------------------------------------------------------



 



3

and (c) with respect to Term A Loans and Revolving Credit Loans, the following
percentages per annum, based upon the Total Debt Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.2(b):

                                  Total Debt Ratio   >3.50:1.00   £3.50:1 but
>3.00:1.00   £3.00:1 but >2.50:1.00   £2.50:1.00

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Base Rate Revolving Credit Loans
    1.50 %     1.25 %     0.75 %     0.50 %
Base Rate Term A Loans
    1.50 %     1.25 %     0.75 %     0.50 %
Eurodollar Rate Revolving Credit Loans
    2.50 %     2.25 %     1.75 %     1.50 %
Eurodollar Rate Term A Loans
    2.50 %     2.25 %     1.75 %     1.50 %

          The “Applicable Rate” shall be adjusted, to the extent applicable, not
later than 45 days (or, in the case of the last fiscal quarter of any year, not
later than 90 days) after the end of each fiscal quarter based on the Total Debt
Ratio as of the last day of such fiscal quarter; provided that (i) any such
adjustment shall be effective only upon the earlier of (A) delivery of a
certificate signed by a Responsible Officer calculating the Total Debt Ratio and
(B) delivery of the financial statements required by Section 7.1(a) or 7.1(b),
as applicable, with respect to such fiscal quarter, and the related Compliance
Certificate; (ii) if any adjustment becomes effective pursuant to the preceding
clause (i)(A), the Total Debt Ratio shall be recalculated upon the first
delivery of financial statements pursuant to Section 7.1 (a) or 7.1(b) after the
delivery of the officer’s certificate referred to in such clause, and if such
recalculation indicates that the Total Debt Ratio on the last day of such fiscal
quarter was different from that reported in such officer’s certificate, (I) the
“Applicable Rate” shall be readjusted based on the recalculated Total Debt Ratio
and (II) if the recalculated Total Debt Ratio is higher than that reported on
the officer’s certificate and results in a higher Applicable Rate, the Company
shall immediately pay an amount equal to the additional interest on the Loans
that would have accrued thereto if the adjustment based on such officer’s
certificate had not occurred, which amounts shall be paid (y) immediately, to
the extent that any date of payment of the Interest Payment Date to which such
amounts related have occurred and (z) otherwise, on the Interest Payment Dates
to which such amounts relate, and (III) if the Company fails to deliver the
financial statements required by Section 7.1(a) or 7.1(b), as applicable, and
the related Compliance Certificate required by Section 7.2(b) by the 45th day
(or, if applicable, the 90th day) after any fiscal quarter, the highest fee
rates set forth above shall apply until such financial statements and Compliance
Certificate are delivered.”

     (d) The definition of “Responsible Officer” in Section 1.1 of the Credit
Agreement is amended by adding after the phrase “chief financial officer,” where
it appears therein the phrase “chief accounting officer,”.



--------------------------------------------------------------------------------



 



4

     (e) The definition of “Subordinated Debt” in Section 1.1 of the Credit
Agreement shall be amended by (i) replacing the word “and” at the end of clause
(b) with a “,”, (ii) adding to such definition a new clause (c) to read as
follows: “(c) any Indebtedness of any Loan Party or any Subsidiary thereof
permitted to be incurred pursuant to Section 8.5(n), and” and
(iii) redesignating clause (c) of such definition clause (d).

     (f) The definition of “Transaction Costs” is amended in full to read as
follows:

     “ “Transaction Costs” means any fees, costs or expenses incurred by the
Company (a) in connection with the consummation of the Transactions, (b) in
connection with the exchange offer relating to the New Subordinated Notes,
(c) in connection with the (i) the Techni-Cal Sale and (ii) Project Fast and
(d) in connection with the consummation of the transactions contemplated by this
Agreement (including without limitation any amendment to this Agreement or
waiver with respect to this Agreement) and (e) in connection with the
consummation of transactions permitted under Sections 2.14, 8.2(e), 8.2(k), 8.3,
8.4(i), 8.5(e), 8.5(l) or 8.5(n) of this Agreement, to the extent such fees,
costs or expenses are reasonable and customary in nature.”

     (g) The following defined terms are added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical position:

     “ “DMFC Guaranty” has the meaning specified in Section 5.2(a)(i).”

     “ “Fleming Receivable” means all or a portion of the Company’s receivable
owing from Fleming Companies, Inc. and/or its affiliates for, among other items,
open invoices, refunded checks and disallowed deductions in an aggregate amount
not to exceed $10,000,000.”

     “ “Increase Effective Date” has the meaning specified in Section 2.14(b).”

     “ “New Lender” has the meaning specified in Section 2.14(a).”

     “ “Prepayment Date” means the Business Day on or prior to January 30, 2004
on which the Company elects to prepay in full the aggregate outstanding
principal amount of the Term Loans pursuant to Section 2.7(a).”

     “ “Project FAST” means the sale of certain of the assets of the Company and
its applicable Subsidiaries, the assumption by the applicable buyers of certain
related liabilities and the license of certain assets of the Company and its
applicable Subsidiaries, in a transaction or series of related transactions, in
each case as more fully described in the letter from the Company to the
Administrative Agent (with a copy to J.P. Morgan Securities Inc., in its
capacity as Joint Lead Arranger) dated January 30, 2004.”

     “ “Techni-Cal Sale” means the sale by the Company’s Subsidiary DLM Foods
Canada Corp. of substantially all of the assets used in connection with the
business of manufacturing, producing, distributing and marketing premium dog and
cat food products sold in territories other than the United States and Canada
and sold under the Techni-Cal brand.”



--------------------------------------------------------------------------------



 



5

     (h) Section 2.1(b) of the Credit Agreement is amended in its entirety to
read as follows:

          “(b) Subject to the terms and conditions set forth herein, (i) each
Dollar Term B Lender severally agrees to make (A) a single loan to the Company
on the Initial Distribution Date in Dollars and in an aggregate amount not to
exceed such Lender’s Total Term Percentage of the Initial Distribution Borrowing
Amount, (B) a single loan to the Company at the Time of the Merger in Dollars
and in an amount not to exceed such Lender’s Total Term Percentage of the Merger
Borrowing Amount and (C) a single loan to the Company on the Prepayment Date in
an amount equal to such Term B Lender’s Term B Commitment set forth on
Schedule I hereto (each loan advanced by any Dollar Term B Lender being a
“Dollar Term B Loan”) and (ii) each Euro Term B Lender severally agrees to make
(A) a single loan to the Company on the Initial Distribution Date in Euros and
in an aggregate amount not to exceed such Lender’s Total Term Percentage of the
Initial Distribution Borrowing Amount and (B) a single loan to the Company at
the Time of Merger in Euros and in an amount not to exceed such Lender’s Total
Term Percentage of the Merger Borrowing Amount (each loan advanced by any Euro
Term B Lender being a “Euro Term B Loan” and together with the “Dollar Term B
Loans”, the “Term B Loans”); provided that in no event shall the aggregate
amount of loans advanced pursuant to this Section 2.1(b) exceed the aggregate
amount of the Term B Commitments as of the date such loans are made. Each Term B
Borrowing shall be in Dollars or in Euros and shall consist of Term B Loans made
simultaneously by the Term B Lenders ratably according to their Term B
Commitments. Amounts prepaid on the Prepayment Date may be reborrowed pursuant
to clause (i)(C) of this Section 2.1(b). Thereafter, amounts borrowed under this
Section 2.1(b) and repaid or prepaid may not be reborrowed.

     (i) Section 2.5(a) of the Credit Agreement is amended by replacing the
figure “$25,000,000” where it appears in clause (iii) thereof with the figure
“$35,000,000”.

     (j) Section 2.6(a) of the Credit Agreement is amended in its entirety to
read as follows:

     “(a) The Term Commitments will automatically terminate in full on the
Prepayment Date after giving effect to the Borrowing to occur on such date
pursuant to Section 2.1(b)(i)(C).”

     (k) Section 2.7(a) of the Credit Agreement is amended in full to read as
follows:

     “(a) The Company may, upon at least one Business Day’s notice in the case
of Base Rate Loans and three Business Day’s notice in the case of Eurodollar
Rate Loans, in each case to the Administrative Agent stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
the Company shall, prepay the outstanding aggregate principal amount of the
Loans comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
amount prepaid; provided, however, that (1) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral



--------------------------------------------------------------------------------



 



6

multiple of $100,000 in excess thereof and if any prepayment of a Eurodollar
Rate Loan is made on a date other than the last day of an Interest Period for
such Loan, the Company shall also pay amounts owing pursuant to Section 4.5.”

     (l) Section 2.7(b)(i)(2) of the Credit Agreement is amended in full to read
as follows:

     “to the extent that the Net Cash Proceeds of all such Asset Sales (I) in
any fiscal year are less than the lesser of $15,000,000 and 10% of Consolidated
Net Tangible Assets (as defined in the New Subordinated Notes Indenture),
determined as of the last day of the most recent fiscal quarter for which a
consolidated balance sheet for the Company and its Subsidiaries has been
prepared and (II) since January 30, 2004 do not exceed the sum of (x)
$75,000,000 and (y) the Net Cash Proceeds of the Project Fast transaction;”.

     (m) Section 2.7(b)(iii) of the Credit Agreement is amended in full to read
as follows:

     “Promptly, and (A) in any event within 15 days of the incurrence or
issuance of any Other Debt of the Company or any of its Subsidiaries and (B) in
any event on or prior to the first anniversary of the incurrence or issuance of
any Indebtedness pursuant to Section 8.5(n), in either case, in an amount equal
to 100% of such Net Cash Proceeds received in connection with such incurrence or
issuance; provided that the foregoing clause (B) shall not apply to the Net Cash
Proceeds from any such Indebtedness to the extent that such Net Cash Proceeds
are used or committed to be used by the Company (I) for the financing of fixed
or capital assets to be used in the business of the Company and its Subsidiaries
prior to or within 12 months after the incurrence or issuance of such
Indebtedness, (II) for the repayment of any Surviving Debt or the New
Subordinated Notes pursuant to Section 8.5(e), (III) for the making of
Restricted Payments permitted under Sections 8.15(v), (vi) or (x) prior to or
within 12 months after the incurrence or issuance of such Indebtedness or
(IV) in connection with any investment permitted under Sections 8.4(f), 8.4(h),
or 8.4(j) or any Acquisition permitted under Section 8.4(i) prior to or within
12 months after the incurrence or issuance of such Indebtedness.”

     (n) Section 2.8(b) of the Credit Agreement is amended in full to read as
follows:

     “(b) The Company shall repay to the Administrative Agent for the ratable
account of the Term B Lenders the aggregate outstanding principal amount of the
Term B Loans on the following dates in the amounts represented by the
percentages set forth below, as the respective percentages of the aggregate
outstanding principal amount principal amount of the Term B Loans outstanding as
of the Prepayment Date, (after giving effect to any Term B Borrowing to be made
on the Prepayment Date in accordance with Section 2.1(b)(i)(C)) (which amounts
shall be reduced as a result of the application of prepayments in accordance
with Section 2.7).

      Date   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

4/30/2004
7/30/2004
 

0.25
0.25
%
%




--------------------------------------------------------------------------------



 



7

      Date   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

10/29/2004
1/28/2005
4/29/2005
7/29/2005
10/28/2005
1/27/2006
4/28/2006
7/28/2006
10/27/2006
1/26/2007
4/27/2007
7/27/2007
10/26/2007
1/25/2008
4/25/2008
7/25/2008
10/24/2008
1/23/2009
5/1/2009
7/31/2009
10/30/2009
1/29/2010
4/30/2010
7/30/2010
10/29/2010
Term B Loan Maturity Date
 

























0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
0.25
23.50
23.50
23.50
23.50
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%


provided, however, that the final principal installment shall be repaid on the
Term B Loan Maturity Date in respect of the Term B Loans and in any event shall
be in an amount equal to the aggregate principal amount of the Term B Loans
outstanding on the Term B Loan Maturity Date. Term B Loans advanced after the
Prepayment Date pursuant to Section 2.14 shall be repaid on the terms described
in Section 2.14(c).”

     (o) Section 2.10(b) of the Credit Agreement is amended in its entirety to
read as follows: “[Intentionally omitted.]”.

     (p) A new Section 2.14 is added to the Credit Agreement, to read as
follows:

     “2.14 Increase in Commitments.

     (a) Provided there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Company may make one or
more requests that the amount of the Term Commitments be increased in an
aggregate amount (for all such increases) not exceeding $150,000,000 (with each
such requested increase to be in a minimum amount of $50,000,000 and, if greater
than such amount, in one or more increments of $25,000,000 above such amount).
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period



--------------------------------------------------------------------------------



 



8

within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders) and whether the requested increase shall take the form of Term A
Commitments or Term B Commitments. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Term
Commitment and, if so, the amount by which it is willing to participate in such
Term Commitment increase. Any Lender not responding within such time period
shall be deemed to have declined to increase its Term Commitment. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Company may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel (each such new Lender,
a “New Lender”).

     (b) If the Term Commitments are increased in accordance with this Section,
the Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Company, (x) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (B) no Default exists and (y) demonstrating pro forma
compliance with the covenants set forth in Sections 8.11, 8.12 and 8.13 for the
period of four consecutive fiscal quarters ending on the last date of the last
completed fiscal quarter immediately preceding the proposed date of incurrence
of Indebtedness pursuant to this provision (on the assumption that such
incurrence of Indebtedness under this provision occurred on the first day of
such four fiscal quarter period and using historical results of the Company and
its Subsidiaries for such period, and including any pro forma expense and cost
reductions calculated on a basis consistent with Regulation S-X under the
Securities Act).

     (c) On each Increase Effective Date, upon fulfillment of the conditions set
forth in subsection (b) above, the Administrative Agent shall notify the Lenders
and the Company, on or before 12:00 p.m. on the Business Day immediately
preceding the proposed Increase Effective Date by facsimile of the occurrence of
the Term Commitment increase to be effected on such Increase Effective Date and
the amount and final allocation of such increase as determined above, to be
reflected on a new Schedule I to the Agreement circulated at such time by
facsimile by the Administrative Agent to the Company and each Lender. At such
time the Administrative Agent shall also circulate an amortization schedule for
such new Loan, which shall reflect (x) if such new Loan is a Term A Loan, an
amortization schedule to be agreed upon at such time by the Administrative Agent
and the Company but in no event with a maturity later than the date



--------------------------------------------------------------------------------



 



9

which is one year prior to the Term B Loan Maturity Date and (y) if such new
Loan is a Term B Loan, amortization of 0.25% for every quarter from the date
such Loan is advanced through the fiscal quarter ended January 29, 2009, and
four equal quarterly installments of the remaining principal amount for the four
fiscal quarters from January 29, 2009 through the Term B Loan Maturity Date.
Each existing Lender increasing its Term Commitment as set forth above, and each
New Lender, shall, before 2:00 p.m. on the applicable Increase Effective Date,
make available to the Administrative Agent in immediately available funds (i) in
the case of any New Lender, an amount equal to such New Lender’s Term Commitment
and (ii) in the case of any existing Lender increasing its Term B Commitment, an
amount equal to such increase. The Administrative Agent shall promptly make such
funds available to the Company.

     (d) Each Term Loan advanced by a Lender as a result of an increase in its
Term Commitment pursuant to this Section, and each Term Loan advanced by any New
Lender, shall be a “Term A Loan” or a “Term B Loan”, as the case may be, and a
“Loan” for all purposes hereunder. Each New Lender shall be deemed to be a “Term
A Lender” or a “Dollar Term B Lender”, as the case may be, and a “Lender” for
all purposes hereunder.”

     (q) Section 5.2 of the Credit Agreement is amended by inserting after the
words “Issue any Letter of Credit” where they appear in the third line thereof
the following: “, in each case, on the Initial Distribution Date”.

     (r) Section 7.2 of the Credit Agreement is amended by (i) inserting the
following immediately before the semi-colon at the end of clause (c) thereof: “;
provided, that materials required to be delivered pursuant to this clause
(c) shall be deemed delivered when the Company notifies the Administrative Agent
(which shall promptly notify the Lenders) that copies of such materials have
been posted on the SEC’s website, www.sec.gov/edaux/searches/htm; provided,
further, that the Company agrees to furnish upon request by the Administrative
Agent a paper copy of such materials to the Administrative Agent for delivery to
any Lender that requests a paper copy”; and (ii) by inserting the following
immediately after the words “Subordinated Notes,” on the third line of clause
(e) thereof: “or any Indebtedness permitted under Section 8.5(n),”.

     (s) Section 8.2 of the Credit Agreement is amended by (i) deleting the word
“and” from the end of clause (j) of such Section, (ii) adding to such Section a
new clause (k) to read as follows:

     ”(k) (i) the consummation of Project FAST; provided that the Net Cash
Proceeds from such disposition shall be applied in accordance with
Section 2.7(b); and (ii) the disposition, in whole or in part, of the Fleming
Receivable;” and

     (iii) redesignating clause (k) of such Section clause (l) and amending such
clause in its entirety to read as follows:



--------------------------------------------------------------------------------



 



10

     ”(l) dispositions not otherwise permitted under this Section 8.2 (including
the disposition of all of the Equity Interests in any operating Subsidiary of
the Company by sale of such Equity Interests or by merger of such Subsidiary
with or into another Person, but excluding any Sale/Leaseback transaction) which
are made for fair market value; provided that (i) at the time of such
disposition no Default or Event of Default shall exist or would result from such
disposition; (ii) the aggregate fair market value of all property disposed of in
reliance on this clause (l) in any (A) fiscal year shall not exceed $15,000,000
or (B) since the date of this Agreement shall not exceed $75,000,000; (iii) all
of the purchase price for such asset is paid to the Company or such Subsidiary,
as the case may be, in cash or Cash Equivalent Investments; provided, that up to
$10,000,000 per Fiscal Year in fair market value of property disposed of in
reliance on this clause (l) may be disposed of for less than fair market value
or for consideration other than cash or Cash Equivalents; provided, further,
that the fair market value of any property disposed of in reliance on this
clause (l) for which no portion of the consideration is paid in cash or Cash
Equivalents shall not exceed $2,000,000 for any single transaction or series of
related transactions; and (iv) the proceeds from any such disposition shall be
applied in accordance with Section 2.7(b).”

     (t) Section 8.4 of the Credit Agreement is amended by inserting in the
first paragraph of such Section, after the words “or any other investment in,
any other Person,” where they appear in the fifth line thereof, the following:
“it being understood that contributions made to any “plan,” as defined in
Section 3(3) of ERISA, shall not be deemed to be prohibited by this
Section 8.4,”.

     (u) Section 8.5 of the Credit Agreement is amended by (i) deleting the word
“and” where it appears at the end of clause (m) thereof, (ii) adding to such
Section a new clause (n), to read as follows:

     ”(n) additional subordinated Indebtedness, senior subordinated Indebtedness
or senior unsecured Indebtedness in an aggregate principal amount not to exceed
$150,000,000 with a scheduled maturity date falling no earlier than June 20,
2011 and with no amortization or mandatory prepayments thereof (other than
pursuant to contingent mandatory prepayment provisions substantially the same as
and not materially more adverse to the Lenders than those contained in the New
Subordinated Notes Documents) prior to such date; provided that prior to the
entry by the Company or such Subsidiary into any agreement or contract relating
thereto, the Company shall have delivered to the Administrative Agent a
certificate demonstrating pro forma compliance with the covenants set forth in
Sections 8.11, 8.12 and 8.13 for the period of four consecutive fiscal quarters
ending on the last date of the last completed fiscal quarter immediately
preceding the proposed date of incurrence of such Indebtedness (on the
assumption that such incurrence of Indebtedness under this clause occurred on
the first day of such four fiscal quarter period and using historical results of
the Company and its Subsidiaries for such period, and including any pro forma
expense and cost reductions calculated on a basis consistent with Regulation S-X
under the Securities Act); and provided further that the Net Cash Proceeds from
the incurrence or issuance of any such Indebtedness shall be applied in
accordance with Section 2.7(b)(iii); and”



--------------------------------------------------------------------------------



 



11

and (iii) redesignating clause (n) of such Section clause (o).

     (v) Section 8.8 of the Credit Agreement is amended by (i) deleting the word
“and” from the end of clause (e) of such Section, (ii) adding to such Section a
new clause (f) to read as follows:

     ”(f) Guaranty Obligations of the Company in respect of Capital Leases,
operating leases, Sale /Leaseback Transactions, vendor supply contracts or any
other Indebtedness, liabilities or other obligations entered into by any
Subsidiary of the Company which is otherwise permitted by the limitations set
forth in this Article VIII and the limitations set forth in any Subordinated
Debt Documents; and”; and

(iii) redesignating clauses (f) and (g) of such Section clauses (g) and (h),
respectively.

     (w) Section 8.10 of the Credit Agreement is amended by adding to the end of
clause (b) of such Section, immediately before the semi-colon, the following
additional language: “, including, without limitation and for the avoidance of
doubt, (i) any lease of real or personal property consisting of or relating to
any warehouse, product distribution center or office space, (ii) any equipment
lease and (iii) any other individual lease pursuant to which the total amount
payable by the Company and its Subsidiaries is not reasonably anticipated to
exceed $5,000,000 per fiscal year”.

     (x) Section 8.13 of the Credit Agreement is amended by substituting for the
table contained therein the following table:

          Period   Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

December 20, 2002 through the fiscal year ending closest to April 30, 2004
    4.00:1.00  
July 31, 2004 through the fiscal year ending closest to April 30, 2005
    3.50:1.00  
July 31, 2005 and thereafter
    3.00:1.00  

     (y) Section 8.14 of the Credit Agreement is amended by replacing clauses
(ii) and (iii) of the definition of “Base Amount” contained therein with the
following: “(ii) April 30, 2004, $105,000,000 and (iii) April 30, 2005 and
thereafter, $125,000,000”.

     (z) Section 8.15(b)(v) of the Credit Agreement is amended in full to read
as follows:

     ”(v) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Company may pay dividends to DMFC in
an amount per fiscal year not to exceed 30% of Consolidated Net Income of the
Company for the immediately preceding fiscal year; provided, that the Company
may only make the first



--------------------------------------------------------------------------------



 



12

payment of dividends pursuant to this clause (v) if, after giving effect
thereto, the Company’s pro forma Total Debt Ratio for the last four fiscal
quarters immediately preceding the date of such first dividend (determined as if
such dividend had been made on the first day of such period), would be less than
2.75 to 1:0; provided, further, that once the Company has paid any dividend in
accordance with this Section 8.15(b)(v), no other dividend payment of the
Company shall be subject to the Company’s satisfaction of the pro forma Total
Debt Ratio test set forth in the immediately preceding clause;”.

     (aa) Section 8.15(b) of the Credit Agreement is further amended by
(i) deleting from the end of clause (viii) of such Section the word “and”;
(ii) replacing the period at the end of clause (ix) of such Section with the
following; “; and” and (iii) adding to such Section a new clause (x), to read as
follows:

     ”(x) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Company may pay dividends to DMFC in
an aggregate amount not to exceed the amount of proceeds received from the
incurrence or issuance of Indebtedness permitted under Section 8.5(n), so long
as such dividend is paid prior to or within 12 months after the incurrence or
issuance of such Indebtedness.”

          SECTION 2. Waiver of Certain Provisions of the Credit Agreement. Each
Term Lender hereby waives, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 5 of this
Amendment, and solely in connection with the prepayment and reborrowing of Term
Loans contemplated by Section 4 of this Amendment, the requirements of Sections
2.3(a), 2.3(b), 2.3(c), 2.6(e), 2.13 and 5.3(c) of the Credit Agreement, the
notice requirements for prepayments set forth in Section 2.7(a) of the Credit
Agreement and any rights such Lender may have under Section 2.7(g) of the Credit
Agreement.

          SECTION 3. Amendment to DMFC Guaranty. The DMFC Guaranty is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 5 of the Amendment, hereby amended as follows:

     (a) Section 7(c) of the DMFC Guaranty is amended in full to read as
follows:

     ”(c) perform and observe all of the terms, covenants and agreements that
the Loan Documents state that the Guarantor is to perform or observe, and cause
the Borrower and each of the Borrower’s Subsidiaries to perform and observe all
of the terms, covenants and agreements that the Loan Documents state that the
Borrower or applicable Subsidiary of the Borrower is to perform or observe;”;

     (b) Section 7(l)(ix) of the DMFC Guaranty is amended by adding to such
Section immediately after the words “pursuant to Section 8.15(b)(v)” the
following: “or Section 8.15(b)(x)”.

     (c) Section 7(l)(xiii) of the DMFC Guaranty is amended to delete the words
“in the ordinary course of business, provided that the aggregate outstanding
amount of any such Contingent Obligations shall not exceed $25,000,000”.



--------------------------------------------------------------------------------



 



13

          SECTION 4. Repayment and Reborrowing. (a) Subject to the satisfaction
of the conditions precedent set forth in Section 5 of this Amendment, effective
as of the date hereof, the Term Loans owed to each Term Lender shall be deemed
to be prepaid pursuant to Section 2.7(a) of the Credit Agreement and the Company
shall be deemed to have reborrowed, pursuant to Section 2.1(b)(i)(C) of the
Credit Agreement, a new Dollar Term B Loan from each Term Lender in the amount
set forth in Schedule I hereto for such Term Lender.

               (b) After giving effect to the prepayment and reborrowing
contemplated by Section 4(a) of this Amendment, but subject to any subsequent
Borrowing under the Credit Agreement pursuant to Section 2.14, (i) the aggregate
outstanding principal amount of the Term A Loans and the Euro Term B Loans will
be zero, the Term A Commitments will be reduced to zero and each Term Lender
shall be deemed to be a Dollar Term Lender and (ii) each Dollar Term Lender
agrees and acknowledges that the principal amount of Term B Loans owing to it
and its Term B Commitment are equal to the amounts set forth opposite such Term
Lender’s name on Schedule I to this Amendment.

          SECTION 5. Conditions of Effectiveness. This Amendment shall become
effective when the Administrative Agent shall have received counterparts of this
Amendment executed by the Company and the Required Lenders and counterparts of
the Consent attached hereto (the “Consent”) executed by each Guarantor; provided
that Sections 1(a), 1(b), 1(c), 1(k), 2 and 4 of this Amendment shall become
effective as of the date first above written when, and only when, the following
conditions shall have been satisfied:

     (a) the Administrative Agent shall have received :

          (i) counterparts of this Amendment executed by the Company and all of
the Lenders or, as to any of the Lenders, advice satisfactory to the
Administrative Agent that such Lender has executed this Amendment;

          (ii) certified copies of (A) the resolutions of the Board of Directors
of (1) the Company approving this Amendment and the matters contemplated hereby
and (2) each Guarantor evidencing approval of the Consent and (B) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Amendment and the Consent and the matters contemplated
hereby and thereby;

          (iii) a certificate signed by a duly authorized officer of the Company
stating that (A) the representations and warranties contained in Section 6 of
this Amendment are true and correct on and as of the date of such certificate
and after giving effect to this Amendment (including the Borrowing deemed to be
made pursuant to Section 4 of this Amendment) as though made on and as of such
date (except to the extent that any such representations and warranties
specifically refer to an earlier date, in which case, as of such earlier date);
and (b) no Default or Event of Default exists or would result from the
effectiveness of this Amendment (or the consummation of the transaction
contemplated by this Amendment, including the Borrowing deemed to be made
pursuant to Section 4 of this Amendment);



--------------------------------------------------------------------------------



 



14

     (b) the Company shall have paid to the Administrative Agent (i) all fees
that are due and payable at such time pursuant to any written agreement of the
Company and (ii) for the account of each Term B Lender, the prepayment premium
payable to such Lender pursuant to Section 2.7(a)(ii)(B) of the Credit Agreement
(as in effect prior to giving effect to Section 1(k) hereof) as a result of the
prepayment contemplated by Section 4(a) of this Amendment; and

     (c) the Company shall have paid all accrued and unpaid Attorney Costs of
the Administrative Agent which have been invoiced at least 2 days prior to the
date hereof.

     This Amendment is subject to the provisions of Section 11.3 of the Credit
Agreement.

          SECTION 6. Representations and Warranties of the Company. The Company
represents and warrants as follows:

     (a) The representations and warranties of each Loan Party contained in
Article VI of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof and after giving effect to this Amendment (including the Borrowing
deemed to be made pursuant to Section 4 of this Amendment) (and all references
in any such representation and warranty to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended by this Amendment) (except
to the extent that any such representations and warranties specifically refer to
an earlier date, in which case, as of such earlier date);

     (b) No Default or Event of Default exists or would result from the
effectiveness of this Amendment (including the Borrowing deemed to be made
pursuant to Section 4 of this Amendment); and

     (c) The aggregate value of, and the revenues and EBITDA attributable to,
the assets to be disposed of pursuant to Project Fast comprise less than 5% of
each of tangible assets, revenue and EBITDA, respectively, of the Company and
its Subsidiaries on a consolidated basis.

          SECTION 7. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. On and after
the effectiveness of Section 3 of this Amendment, each reference in the DMFC
Guaranty to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the DMFC Guaranty, and each reference in the Notes and each of the
other Loan Documents to “the DMFC Guaranty”, “thereunder”, “thereof” or words of
like import referring to the DMFC Guaranty, shall mean and be a reference to the
DMFC Guaranty, as amended by this Amendment.

          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect



--------------------------------------------------------------------------------



 



15

and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case as amended by this
Amendment.

          (b) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

          (c) The amendments to the definitions of “Applicable Percentage” and
"Applicable Rate” will become effective immediately with respect to any
outstanding Loans and Letters of Credit upon the satisfaction of the conditions
set forth in Section 5.

          SECTION 8. Costs, Expenses. The Company agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 11.4 of the Credit Agreement.

          SECTION 9. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.



--------------------------------------------------------------------------------



 



16

          SECTION 10. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              DEL MONTE CORPORATION               By   /s/ Thomas E. Gibbons    
   

--------------------------------------------------------------------------------

        Name: Thomas E. Gibbons         Title: Senior Vice President and
Treasurer               BANK OF AMERICA, N.A.,     as Administrative Agent,
Collateral       Agent, Swingline Lender and Issuing       Lender, and as Lender
              By   /s/ W. Thomas Barnett        

--------------------------------------------------------------------------------

        Name: W. Thomas Barnett         Title: Managing Director



--------------------------------------------------------------------------------



 



17

             

--------------------------------------------------------------------------------

    JPMorgan Chase Bank               By   /s/ William Rindfuss        

--------------------------------------------------------------------------------

        Name: William Rindfuss         Title: Vice President



--------------------------------------------------------------------------------



 



 

CONSENT

Dated as of January 30, 2004

     Each of the undersigned, (i) as Guarantor under (x) in the case of each of
the undersigned other than DMFC, the Subsidiary Guaranty dated December 20, 2002
(the “Subsidiary Guaranty”) and (y) in the case of DMFC, the Guaranty dated
December 20, 2002 (the “DMFC Guaranty”), in each case, in favor of the Secured
Parties referred to in the Credit Agreement referred to in the foregoing
Amendment (the “Credit Agreement”) and (ii) as Grantor under the Security
Agreement dated December 20, 2002 (as amended through the date hereof, the
“Security Agreement”) to Bank of America, N.A. as Collateral Agent for such
Secured Parties, hereby consents to such Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, each of
(x) in the case of each of the undersigned other than DMFC, the Subsidiary
Guaranty and (y) in the case of DMFC, the DMFC Guaranty is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, (I) on and after the effectiveness of Section 2 of the
Amendment, the DMFC Guaranty shall be in effect as amended thereby, and each
reference in the Subsidiary Guaranty, the DMFC Guaranty or the Security
Agreement to the “DMFC Guaranty” or words of like import shall mean and be a
reference to the DMFC Guaranty, as amended by such Amendment and (II) on and
after the effectiveness of such Amendment, in whole or in part, each reference
in the Subsidiary Guaranty, the DMFC Guaranty or the Security Agreement to the
"Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by such Amendment and
(b) the Collateral Documents to which each of the undersigned is a party and all
of the Collateral described therein do, and shall continue to, secure the
payment of all of the Secured Obligations. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

              DEL MONTE FOODS COMPANY               By   /s/ Thomas E. Gibbons  
     

--------------------------------------------------------------------------------

        Name: Thomas E. Gibbons         Title: Senior Vice President and
Treasurer



--------------------------------------------------------------------------------



 



 

              MIKE MAC IHC, INC.     STAR-KIST SAMOA, INC.     MARINE TRADING
PACIFIC, INC.     STAR-KIST MAURITIUS, INC.               By   /s/ Thomas E.
Gibbons        

--------------------------------------------------------------------------------

        Name: Thomas E. Gibbons         Title: Vice President, Chief Financial
Officer and Treasurer

 